DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 January 2021, 29 September 2021, 16 November 2021, 24 March 2022 and 4 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0018686 by Fahley et al. (Fahley hereinafter).

Regarding claim 1, Fahley discloses a system of a machine [see at least paragraph 0035], the system comprising: a network of a plurality of nodes distributed throughout the machine [see at least paragraphs 0045 and 0049; Figure 3, (320); “number of sensor units”], each of the nodes operable to communicate through one or more radio frequencies [see at least Figure 4, (416); paragraph 0066]; a controller [see at least Figure 4, (402)] configured to communicate with the network of nodes by transmitting the one or more radio frequencies through one or more waveguides [see at least paragraph 0064]; and a power extraction system within at least one of the nodes [see at least Figure 4, (412)], the power extraction system configured to extract power from the one or more radio frequencies as a first power source [see at least paragraph 0067, “power harvesting unit 412 converts at least a portion of number of wireless signals 426 into power 428 for use by the different components within the sensor unit”], extract power from a second power source [see at least paragraph 0067, “may generate power using other sources” “including photovoltaic sources”…], and provide power to one or more components of the system based on power extracted from either or both of the first power source and the second power source [see at least paragraph 0067, “power harvesting unit 412 converts at least a portion of number of wireless signals 426 into power 428 for use by the different components within the sensor unit”].

Regarding claim 3, Fahley discloses the system of claim 1, wherein the power extraction system comprises: a circulator [see at least Figure 9, (914); paragraph 0096] configured to pass a combined power and communication transmission frequency from the one or more radio frequencies  to a harvester configured to extract power [see at least Figure 9, (914) to (918)].

Regarding claim 16, Fahley discloses a method of powering a node in a waveguide system of a machine [see at least Figure 4, (416); paragraphs 0035, 0064 and 0066], the method comprising: receiving one or more radio frequency signals at the node of a network [see at least paragraphs 0045 and 0049; Figure 3, (320); “number of sensor units”] including a plurality of nodes configured to communicate through one or more waveguides in the machine [see at least paragraph 0064]; extracting power at the node from the one or more radio frequency signals as a first power source [see at least paragraph 0067, “power harvesting unit 412 converts at least a portion of number of wireless signals 426 into power 428 for use by the different components within the sensor unit”]; extracting power at the node from a second power source [see at least paragraph 0067, “may generate power using other sources” “including photovoltaic sources”…]; and providing power from the node to one or more components configured to communicate with the node based on power extracted from either or both of the first power source and the second power source [see at least paragraph 0067, “power harvesting unit 412 converts at least a portion of number of wireless signals 426 into power 428 for use by the different components within the sensor unit”].

Regarding claim 18, Fahley discloses the method of claim 17, further comprising: passing a combined power and communication transmission frequency of the one or more radio frequencies from a circulator to a harvester configured to extract power [see at least Figure 9, (914) to (918)].

Regarding claim 19, Fahley discloses the method of claim 17, further comprising: receiving wireless power from one or more of the nodes of the network as the second power source [see at least paragraph 0067]; and transferring wireless power from the node to one or more of the nodes of the network [see at least paragraphs 0048 and 0065].

Regarding claim 20, Fahley discloses the method of claim 16, further comprising: extracting energy from an environment proximate to the power extraction system as the second power source [see at least paragraph 0067].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0018686 by Fahley et al. (Fahley hereinafter) in view of US 2018/0375590 by Skertic et al. (Skertic hereinafter).

Regarding claim 2, Fahley discloses the system of claim 1.
Fahley discloses a divider which splits the signal [see at least Figure 9, (916)] to a transceiver [see at least Figure 9, (920)] and a harvester [see at least Figure 9, (918)], but fails to disclose wherein the power extraction system comprises: a diplexer configured to separate a power transmission frequency from a communication transmission frequency of the one or more radio frequencies; and a harvester configured to extract power from the power transmission frequency as the first power source.  However, Skertic discloses an equivalent splitter [see at least paragraphs 0044-0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to split the power and data signals from each other before sending the signals to the respective components to provide a more efficient system (reduce the waste of the data signal still being present for power harvesting) thus increasing the efficiency of power harvesting.

Regarding claim 8, Fahley discloses a system for an aircraft [see at least paragraph 0035], the system comprising: a network of a plurality of nodes distributed throughout the aircraft [see at least paragraphs 0045 and 0049; Figure 3, (320); “number of sensor units”], each of the nodes associated with at least one sensor and/or actuator of the aircraft and operable to communicate through one or more radio frequencies [see at least Figure 4, (416); paragraph 0066]; a controller of the aircraft [see at least Figure 4, (402)] configured to communicate with the network of nodes by transmitting the one or more radio frequencies through one or more waveguides [see at least paragraph 0064]; and a power extraction system within at least one of the nodes [see at least Figure 4, (412)], the power extraction system configured to extract power from the one or more radio frequencies as a first power source [see at least paragraph 0067, “power harvesting unit 412 converts at least a portion of number of wireless signals 426 into power 428 for use by the different components within the sensor unit”], extract power from a second power source [see at least paragraph 0067, “may generate power using other sources” “including photovoltaic sources”…], and provide power to one or more components of the system based on power extracted from either or both of the first power source and the second power source [see at least paragraph 0067, “power harvesting unit 412 converts at least a portion of number of wireless signals 426 into power 428 for use by the different components within the sensor unit”].
Fahley discloses the system can be used for a propulsion system [see at least paragraph 0038], but fails to explicitly disclose the sensor network is specific to a gas turbine engine.  However, Skertic discloses a similar system with sensors [see at least Figure 1, (104), (106) and (108); paragraph 0071] with a controller [see at least Figure 1, (102)] for use on a gas turbine engine [see at least Figure 1, (130)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a sensor network on a gas turbine engine to ensure proper operation of the engine, thus allowing for safer flight by reducing the chances of unknown engine issues.

Regarding claim 9, Fahley in view of Skertic teaches the system of claim 8.
Skertic discloses wherein the power extraction system comprises: a diplexer configured to separate a power transmission frequency from a communication transmission frequency of the one or more radio frequencies [see at least Figure 3, (202); paragraphs 0044-0045]; and a harvester configured to extract power from the power transmission frequency as the first power source [see at least Figure 3, (204)].

Regarding claim 10, Fahley in view of Skertic teaches the system of claim 8.
Fahley discloses wherein the power extraction system comprises: a circulator [see at least Figure 9, (914); paragraph 0096] configured to pass a combined power and communication transmission frequency from the one or more radio frequencies to a harvester configured to extract power [see at least Figure 9, (914) to (918)].

Regarding claim 17, Fahley discloses the method of claim 16.
Fahley discloses a divider which splits the signal [see at least Figure 9, (916)] to a transceiver [see at least Figure 9, (920)] and a harvester [see at least Figure 9, (918)], but fails to disclose further comprising: separating a power transmission frequency from a communication transmission frequency of the one or more radio frequencies; and extracting power from the power transmission frequency as the first power source.  However, Skertic discloses an equivalent splitter [see at least paragraphs 0044-0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to split the power and data signals from each other before sending the signals to the respective components to provide a more efficient system (reduce the waste of the data signal still being present for power harvesting) thus increasing the efficiency of power harvesting.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0018686 by Fahley et al. (Fahley hereinafter) in view of US 2007/0114422 by Berkcan et al. (Berkcan hereinafter).

Regarding claim 4, Fahley discloses the system of claim 1, wherein the power extraction system comprises a harvester [see at least Figure 5, (522)] comprising a radio frequency rectifier configured to perform power extraction from the one or more radio frequencies [see at least Figure 5, (536); more detail in Figure 6].
Fahley fails to explicitly disclose and a power manager to control power distribution to the one or more components of the system.  However, Berkcan discloses this limitation [see at least paragraph 0037].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to control power distribution to ensure a proper power supply to the nodes/sensors, thus preventing possible errors due to unstable power supply.

Regarding claim 5, Fahley in view of Berkcan teaches the system of claim 4.
Berkcan discloses wherein the harvester comprises a power transfer unit [see at least Figure 5, (77)] configured to transfer wireless power to one or more of the nodes of the network [see at least paragraph 0046].

Regarding claim 6, Fahley in view of Berkcan teaches the system of claim 4.
Fahley discloses wherein the radio frequency rectifier is configured to receive wireless power from one or more of the nodes of the network as the second power source [see at least paragraph 0067].

Regarding claim 7, Fahley in view of Berkcan teaches the system of claim 4.
Fahley discloses wherein the harvester further comprises an environmental energy harvester configured to extract energy from an environment proximate to the power extraction system as the second power source [see at least paragraph 0067].

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0018686 by Fahley et al. (Fahley hereinafter) in view of US 2018/0375590 by Skertic et al. (Skertic hereinafter) in further view of US 2007/0114422 by Berkcan et al. (Berkcan hereinafter).

Regarding claim 11, Fahley in view of Skertic teaches the system of claim 8, wherein the power extraction system comprises a harvester [see at least Figure 5, (522)] comprising a radio frequency rectifier configured to perform power extraction from the one or more radio frequencies [see at least Figure 5, (536); more detail in Figure 6].
Fahley in view of Skertic fails to explicitly disclose and a power manager to control power distribution to the one or more components of the system.  However, Berkcan discloses this limitation [see at least paragraph 0037].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to control power distribution to ensure a proper power supply to the nodes/sensors, thus preventing possible errors due to unstable power supply.

Regarding claim 12, Fahley in view of Skertic in further view of Berkcan teaches the system of claim 11.
Berkcan discloses wherein the harvester comprises a power transfer unit [see at least Figure 5, (77)] configured to transfer wireless power to one or more of the nodes of the network [see at least paragraph 0046].

Regarding claim 13, Fahley in view of Skertic in further view of Berkcan teaches the system of claim 11.
Fahley discloses wherein the radio frequency rectifier is configured to receive wireless power from one or more of the nodes of the network as the second power source [see at least paragraph 0067]. 

Regarding claim 14, Fahley in view of Skertic in further view of Berkcan teaches the system of claim 11.
Fahley discloses wherein the harvester further comprises an environmental energy harvester configured to extract energy from an environment proximate to the power extraction system as the second power source [see at least paragraph 0067].

Regarding claim 15, Fahley in view of Skertic in further view of Berkcan teaches the system of claim 11.
Berkcan discloses wherein the harvester further comprises a reservoir configured to store power [see at least Figure 5, (75)], and wherein the power manager is configured to provide power to communicate with the controller and to power the at least one sensor and/or actuator of the gas turbine engine based on power selected from at least one of the first power source, the second power source, and the reservoir [see at least paragraph 0046].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bommer et al. (US 2015/0022373) discloses a wireless sensor system with data and power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836